Exhibit 10.15

EXECUTION COPY

ASSUMPTION AGREEMENT (this “Agreement”) dated as of March 31, 2009, among HUGHES
TELEMATICS, INC. (formerly known as Polaris Acquisition Corp. and successor in
interest to Hughes Telematics, Inc., a Delaware corporation, as the Original
Borrower (as defined below)), a Delaware corporation (the “Company”), each
Subsidiary Guarantor signatory hereto, the Administrative Agent and Collateral
Agent (each as defined below) to (i) the Amended and Restated Credit Agreement,
dated as of April 9, 2008 (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hughes Telematics, Inc., a Delaware corporation (the “Original Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”),
Morgan Stanley Senior Funding, Inc., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and Morgan Stanley & Co.
Incorporated, as Collateral Agent for the Lenders and the other Secured
Creditors (in such capacity, the “Collateral Agent”), (ii) the Guaranty and
Collateral Agreement, dated as of March 31, 2008 (as amended, amended and
restated, waived, supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”), among the Original Borrower, certain
subsidiaries of the Original Borrower from time to time party thereto, and the
Collateral Agent and (iii) the other Credit Documents.

A. Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

B. Section 8.05 of the Credit Agreement provides that if the Original Borrower
merges, consolidates or amalgamates with or into or wind up into another Person,
such other Person shall assume the obligations of the Original Borrower under
the Credit Agreement and the other Credit Documents. The Company is executing
this Agreement in accordance with the requirements of the Credit Agreement to
become a Successor Borrower under the Credit Agreement as consideration for
Loans previously made and other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged.

Accordingly, the Administrative Agent, the Collateral Agent and the Company
agree as follows:

SECTION 1. The Company, by its signature below, becomes party under the Credit
Agreement and the other Credit Documents as Borrower with the same force and
effect as if originally party thereto on the Closing Date, and the Company
hereby (a) agrees to all the terms and provisions of the Credit Agreement and
the other Credit Documents applicable to it as Borrower thereunder and
(b) represents and warrants that the representations and warranties made by it
as Borrower thereunder are true and correct in all material respects on and as
of the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
Each reference to “Borrower” in the Credit Agreement and any other Credit
Document shall be deemed to be a reference to the Company.

SECTION 2. The Company, by its signature below, becomes a Grantor under the
Guaranty and Collateral Agreement with the same force and effect as if
originally named therein as a Grantor, and the Company hereby (a) agrees to all
the terms and provisions of the Guaranty and Collateral Agreement applicable to
it a Grantor thereunder and (b) represents and



--------------------------------------------------------------------------------

warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date). In furtherance
of the foregoing, the Company, as security for the payment and performance in
full of the Obligations (as defined in the Guaranty and Collateral Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Creditors, their successors and
assigns, a security interest in and lien on all the Company’s right, title and
interest in and to the Collateral (as defined in the Guaranty and Collateral
Agreement) of the Company. Each reference to a “Grantor” in the Guaranty and
Collateral Agreement shall be deemed to include the Company.

The Company hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as “all assets” of the
Company or such other description as the Collateral Agent may determine and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether the Company is an organization, the type of
organization and any organizational identification number, if any, issued to the
Company and (B) in the case of a financing statement filed as a fixture filing
or covering Collateral constituting minerals or the like to be extracted or
timber to be cut, a sufficient description of the real property to which such
Collateral relates.

SECTION 3. The Company represents and warrants to the Administrative Agent,
Collateral Agent and the other Secured Creditors that this Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
any by principles of equity.

SECTION 4. This Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when the Administrative
Agent shall have received a counterpart of this Agreement that bears the
signature of the Company and the Collateral Agent and Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5. The Company hereby represents and warrants that set forth under its
signature hereto is, as of the date hereof, (i) the true and correct legal name
of the Company, (ii) its jurisdiction of organization, (iii) its Federal
Taxpayer Identification Number or its organizational identification number (if
any) and (iv) the location of its chief executive office.

SECTION 6. Except as expressly supplemented hereby, each of the Credit
Agreement, the Guaranty and Collateral Agreement and the other Credit Documents
shall remain in full force and effect. Each Subsidiary Guarantor hereby confirms
its respective guarantees and

 

2



--------------------------------------------------------------------------------

grants of security interests, as applicable, under each Security Document to
which it is a party, and agrees that such guarantees and grants of security
interests are in full force and effect and shall continue to accrue to the
benefit of the Collateral Agent and the other Secured Parties.

SECTION 7. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the other Credit Documents; the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 11.03 of the Credit Agreement.

SECTION 10. The Company agrees to reimburse the Administrative Agent and the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Agreement, including the reasonable fees, other charges and disbursements
of counsel for the Administrative Agent and the Collateral Agent.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assumption
Agreement as of the day and year first above written.

 

HUGHES TELEMATICS, INC. (formerly known as Polaris Acquisition Corp.), as
Borrower By:   /s/ Craig Kaufmann   Name:   Craig Kaufmann   Title:   VP Finance
and Treasurer

  Legal Name:   Hughes Telematics, Inc.

  Jurisdiction of Formation:   Delaware

  Location of Chief Executive Office:     41 Perimeter Center East, Suite 400  
Atlanta, Georgia 30346   770-391-6400   Federal Taxpayer Identification Number:
  26-0443717   Organizational Identification Number:   4372984

 

NETWORKFLEET, INC., as a Subsidiary Guarantor By:   /s/ Craig Kaufmann   Name:  
Craig Kaufmann   Title:   Treasurer

 

HTI IP, LLC., as a Subsidiary Guarantor By:   /s/ Craig Kaufmann   Name:   Craig
Kaufmann   Title:   Treasurer

[Signature Page 1 of 2 to the Assumption Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as Administrative Agent By:   /s/ Andrew W.
Earls   Name:   Andrew Earls   Title:   Authorized Signatory

 

MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:   /s/ Andrew W. Earls
  Name:   Andrew Earls   Title:   Authorized Signatory

[Signature Page 2 of 2 to the Assumption Agreement]